DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                   ALPHURS VERNON SYMONETTE,
                            Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D19-1007

                             [March 24, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis D. Bailey, Judge; L.T. Case No. 13-17880 CF10A.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant was convicted of several counts, including possession of
burglary tools and two counts of grand theft of a firearm. The trial court
sentenced appellant to ten years for both counts of grand theft of a firearm
and to ten years as a habitual offender for possession of burglary tools.
The trial court also imposed a five-year minimum mandatory as a prison
releasee reoffender (“PRR”) for each of the three counts. Appellant argues
the trial court erred in imposing PRR sentences because the crimes were
not qualifying offenses under the PRR statute. See § 775.082(9)(a)(1), Fla.
Stat. (2013). The state correctly concedes error. Accordingly, we reverse
and remand for the trial court to strike the PRR designation from
appellant’s sentences on these three offenses. See Wilkes v. State, 123 So.
3d 632, 637 (Fla. 4th DCA 2013); Walker v. State, 965 So. 2d 1281, 1284
(Fla. 2d DCA 2007).

   Reversed and remanded with instructions.

LEVINE, C.J., CIKLIN and KLINGENSMITH, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2